Exhibit 99 For Immediate Release ValueVision Reports Fiscal First Quarter 2012 Results MINNEAPOLIS – May 16, 2012 –ValueVision Media, Inc. (NASDAQ: VVTV), a multichannel electronic retailer operating as ShopNBC (www.shopnbc.com), today announced operating results for its fiscal 2012 first quarter (Q1’12) ended April 28, 2012. The Company will host an investor conference call/webcast today at 11am ET, details below. SUMMARY RESULTS AND KEY OPERATING METRICS ($ Millions, except average price points) Three months ended 4/28/2012 4/30/2011 Q1 '12 Q1 '11 Change Net Sales $ $ -4.9 % Gross Profit $ $ -4.4
